DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 2/19/2021 has been received and entered in to the case. 
	Claims 2-8 has/have been canceled, claim 24 is/are newly added, claims 12-23 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1, 9-11 and 24 have been considered on the merits. All arguments have been fully considered. 
Priority
Receipt is acknowledged of a certified English translation of the foreign priority document.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 1, 9-11 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the separated lymphocyte as in step (a) of claim 1 being NK cells or a population of lymphocytes including NK cells, does not reasonably provide enablement for other lymphocytes including B and T lymphocytes (e.g. an isolated cell population of T and/or B lymphocyte).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The instant claims disclose a method of culturing NK cells but the step (a) utilizes lymphocytes separated from blood. The term “lymphocytes separated from blood” can be interpreted as an isolated lymphocyte and the scope of the term includes an isolated B lymphocyte or an isolated T lymphocyte excluding NK cells in the isolated cell population. Under this interpretation, the claimed method does not have any step of using NK cells, and the method does not enable a person skilled in the art to carry out the method of culturing NK cells as claimed. It is understood that the claimed invention intends to use a mixed population of “lymphocytes” separated from blood that include any lymphocyte present in the blood. However, the scope of the instant limitation also include a cell population of a single type of lymphocyte (e.g. B or T lymphocytes) which excludes NK cells in the cell population.  
Applicant is advised to amend the term “a separated lymphocyte” to reflect that the cells being cultured include NK cells. For example, add a wherein clause: “wherein the lymphocytes comprise NK cells” in the claims.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-11 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claims disclose steps of adding various solutions in the method of culturing NK cells. The step (a) requires any lymphocytes separated and step (b) requires collecting the medium from step (a), and each additional step requires using “collected” medium from the previous step. It is not clear if the cell culture medium collected is without the lymphocytes (i.e. conditioned medium of the separated lymphocyte) or with the separated lymphocyte. The instant claims could be either with or without the separated lymphocytes. If the cell culture medium collected in steps (b)-(f) is without the separated lymphocyte, there is no additional step that NK cells are added to the collected medium or the medium is added to a NK cell culture. Clarification is required. Applicant is advised to remove the term “collected” in each step of claim 1.
The scope of “lymphocyte separated from blood” in claim 1 includes a single population of either B or T lymphocytes without NK cells in the population. It is not clear if this is what applicant intended. According to the instant specification, it appears the addition of claimed solutions to the cultured lymphocytes that contains NK cells would result in a preferential proliferation of NK cells among other lymphocytes in the culture. 
Claim 1, line 12 discloses “or the like” which was indicated indefinite in the previous OA. See MPEP§2173.05(d). The limitation “an antibody 3 solution and autologous plasma, FBS or the like” is interpreted as “an antibody 3 solution and autologous plasma or FBS” instead.
In claim 1, applicant deleted the term “autologous” in lines 4 and 9 while the term is not removed from the rest of appearance in the claim. It is not clear if applicant intended to delete the term only from the two particular steps (i.e. steps (a) and (d)). Considering the amendment on claim 9, it appears that applicant intended to delete all of the term “autologous” in claim 1. Clarification is required. 
The newly amended claim 1 discloses a phrase “to obtain cultured NK cells” after step (g). There is no particular disclosure of culturing cells in the steps (a) through (g), rather the steps appear to adding a specific solution to the medium collected from the previous step. It is not clear if the steps (a) through (g) is carried out first, and then the culturing lymphocytes in the final solution after step (g) to obtain the culture NK cells, or each step (a) through (g) involves culturing prior to moving the next step. Clarification is required. According to the instant specification, it appears that each step is carried out for a day and after 8 days of culture produced significantly higher amount of NK cells compared to other types of lymphocytes in the culture. Applicant is advised to amend the claims accordingly.

 	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20090127973; IDS ref.; English translation attached), Deng et al. (US 2013/0295671) and Hong et al. (US2013/0157364)
Lee et al. teach a method for culturing self-activated lymphocytes in a culture medium containing IL-2, L-glutamine, autochthonous (i.e. autologous) plasma, anti-CD3, anti-CD16 and anti-CD56 antibodies (abstract). Lee et al. teach that the first culturing step is carried out by incubating the extracted lymphocytes from human peripheral blood for 12-18 hours in the presence of an anti-CD3 antibody, IL-2, L-glutamine and autologous plasma, and then culturing 12-18 hours in the presence of anti-CD56 antibody, and then culturing 48-60 h in the presence of anti-CD16 antibody (see claims; p.1).  
Hong et al. teach a method of culturing self-activated lymphocytes using a medium composition comprising anti-CD3 antibody, anti-CD16 antibody, IL-2, IL-12, IL-18 that efficiently proliferate and activate NK cells (see abstract). Hong et al. teach that culturing the extracted lymphocytes in a medium containing IL2, L-glutamine and 
Deng et al. teach a method of producing an NK cell-enriched blood preparation using NK cell growth-stimulating factors including anti-CD16 antibody, anti-CD3 antibody, a cytokine including IL-2, IL-12, IL-15 and IL-18 (paras. 40-53 and 91; Example 1). Deng et al. also teach the use of autologous plasma (para. 101). Deng et al. do not particularly teach the order of using anti-CD16 antibody, anti-CD3 antibody and cytokines (para. 41).
Based on the teachings of Lee et al., Hong et al. and Deng et al., one skilled in the art would recognize that antibodies such as anti-CD3, anti-CD16 and anti-CD56 antibodies, cytokines such as IL-2, IL-12, IL-15 and IL-18; autologous plasma; and L-glutamine are utilized as supplement to the culture medium for a NK cell culturing method, and the addition of antibodies and cytokines along with autologous plasma can be carried out in any order (all together as taught by Lee et al. or anti-CD3 followed by anti-CD16 antibodies as taught by Hong et al.). Thus, it would have been obvious to a person skilled in the art to use these agents as supplement for the method of culturing 
Regarding the steps of claim 1, Lee et al., Hong et al. and Deng et al. do not particularly teach the individual steps of adding antibody solutions, antibody-cytokine mixed solution, cytokine solutions, basic solution, and plasma as claimed. However, these adding steps are considered as a step of supplementing various antibodies and cytokines in order to culturing NK cells, and adding different ingredients can be in any order, especially in the absence of any evidence to the contrary. Each of Lee et al., Hong et al. and Deng et al. disclose different orders of adding antibodies and/or cytokines to the culture of NK cells. Thus, one skilled in the art would recognize that antibodies and cytokines useful for the culturing NK cells could be added in various different orders. Thus, it would have been obvious to a person skilled in the art to modify the steps of adding antibodies, cytokines and plasma in any order including the claimed order. 
It is noted that the antibody solution 1, 2 and 3 contains anti-CD16 antibody and anti-CD56 antibody in the basic solution which comprises IL-2 and L-glutamine. Thus, addition of antibody solution 1, 2 and 3 are considered as repeating of adding antibodies for activating NK cells. 
Regarding the adding of “solutions”, it is noted that Lee et al. or Hong et al. teach the antibodies are “solidified” in the culture container, which is not the same as adding an antibody solution as claimed. However, Deng et al. teach that the NK cell growth-stimulating factors are added as a solution, for example, the anti-CD16 antibody solution can be obtained by dissolving the anti-CD16 antibody in sterile distilled water or 
Regarding the adding autologous plasma of claims 1 and 9, the step of addition of autologous plasma after each step is interpreted as adding plasma to have the concentration constant in the final culture medium after adding the solutions comprising antibodies and/or cytokines. Since the addition of supplement solutions would dilute the overall concentration of autologous plasma, it would have been obvious to a person skilled in the art to add autologous plasma after each addition of supplemental solutions in order to maintain the concentration of autologous plasma within the desired range.
Regarding the concentrations of antibodies, cytokines, L-glutamine (claims 2-5 and 8), while Lee et al., Hong et al. and Deng et al. teach the final concentrations of each ingredients used in the method of culturing NK cells, however, they do not teach the concentration of these ingredients in the solutions added to the medium. While each solution contains specific ranges of the concentrations for antibodies, cytokines or L-glutamine as claimed, the final concentration of these ingredients are not disclosed in the instant claims. Since the volume or ratio of each of these solutions added to the culture medium resulted from the previous step is not disclosed, the concentration of these ingredients in each solution does not necessarily provide patentable weight in determining patentability of the claimed method. Furthermore, the concentration of these ingredients in the solutions (e.g. stock solution) would be readily modified based 
For example, Hong et al. teach that 2-10 l of 90-110 g/ml of IL-12 is added to 20 ml of the medium (para. 61). One skilled in the art would recognize that the stock concentration of the IL-12 solution could be adjusted as desired, and based on the concentration of the stock solution for IL-12, the volume added to the cell culture medium for the desired final concentration would be adjusted. If the stock concentration of IL-12 is 9-11 g/ml, the volume added to the culture medium will be 20-100 l; and if it is 0.9-1.1 ng/ml, which is overlapping with the claimed range (RE: claim 3), the volume to be added to the medium would be 20 ml in order to meet the desired final concentration of IL-12 in the culture medium. If one add 20 ml of IL-12 solution to the 20 ml culture medium (i.e. 1:1 ratio), the other ingredients such as autologous plasma in the culture medium should be adjusted accordingly. Still further, the addition of cytokine solutions (i.e. a cytokine 1 solution) to the culture medium would also necessitate additional steps of adding antibodies to the culture medium in order to maintain the final concentration of the NK cell activating antibodies (e.g. anti-CD3, anti-CD16 and anti-CD56 antibodies) in the culture medium.
Regarding the antibody 2 solution or the antibody 3 solution, the antibody 2 solution or the antibody 3 solution is understood of a diluted version of the antibody 1 solution or antibody 2 solution, respectively. It is interpreted the addition of antibody 2 
Therefore, it would have been obvious to a person skilled in the art to adjust the concentration of the antibodies in the solution by dilution or the volume to be added with a reasonable expectation of success.
Regarding the concentration of autologous plasma containing 40 usp units or more of heparin (claim 9), Deng et al. teach the step of preparing autologous plasma and the blood is supplemented with 50 units/mL heparin (para. 154).
Thus, it would have been obvious to a person skilled in the art to use the teaching of Deng et al. for the method of culturing NK cells as taught by the cited references with a reasonable expectation of success.
Regarding claim 10, Deng et al. teach the use of 5% (v/v) of autologous plasma for the method of stimulating and culturing NK cells (para. 155). Thus, it would have been obvious to a person skilled in the art to use the teaching of Deng et al. for the method of culturing NK cells as taught by the cited references with a reasonable expectation of success.
Regarding claim 11, the cited references do not particularly teach the duration of culturing the NK cells between step (a) and (b). However, one skilled in the art would recognize that the duration of culturing NK cells between steps of adding antibodies and/or cytokines is a result effective variable in the cell culture art, and would modify the duration as necessary for the method of culturing/activating NK cells with a reasonable expectation of success. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 9-11 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7-16 of copending Application No. 16/420,115 (reference application) in view of Lee et al. (supra), Hong et al. (supra) and Deng et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘115 application disclose the same solutions comprising antibodies, cytokines, glutamine and autologous plasma/FBS and the same range of concentrations of the ingredients as the solutions claimed in the instant application. While the method steps of the ‘115 application in the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
It is noted that the instant amendment overcome some of claim rejections under 35 USC §112, 1st para. or 2nd para., however, the amendment did not address the claim rejections that are maintained above. There is additional claim rejection on the newly added limitation under 35 USC §112, 2nd para.
Regarding the term “lymphocytes”, applicant has amended the “separated lymphocyte” to “lymphocytes separated from blood” in claim 1, and applicant invited the Examiner to propose language that would acceptably make the term clear. As indicated above, applicant is suggested to use a wherein clause “wherein the lymphocytes comprise NK cells” to further define the lymphocytes on top of the “lymphocytes separated from a blood”.

M.P.E.P. § 2144 recites, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law…If the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court.” In In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), the court found that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), the court found that selection of any order of mixing ingredients is prima facie obvious. 
Applicant alleged that Lee as well as Hong teaches anti-CD [antibody] being solidified/immobilized with the culture container whereas the instant invention requires a solution containing the antibodies. It is acknowledged that Lee as well as Hong teach solidified or immobilized antibodies. However, it is also known in the art that antibodies antibodies are not immobilized, and thus, antibodies could be attached on beads (i.e. immobilized) and added to the solution/medium. It is well known in the art that soluble antibodies are utilized for NK cell activation and expansion (e.g. see US2016/006881). Thus, it is the Examiner’s position that the teaching of solidification/immobilization of Lee and Hong would not necessarily teach away using the antibodies without immobilization in the absence of any evidence to the contrary.
Applicant is advised to provide any evidence supporting any unexpected results of the specific order as claimed in order to obviate the 103 rejection. 
Regarding the double patenting rejection, applicant requested to hold the rejection in abeyance. Until the claimed invention is determined allowable, the rejection is maintained.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TAEYOON KIM/Primary Examiner, Art Unit 1632